internal_revenue_service number release date index number ----------------- ---------------------------- ------------------------------------ - -private letter_ruling request department of the treasury washington dc third party communication none date of communication not applicable_person to contact ------------------------- id no ------------- telephone number --------------------- refer reply to cc psi b04 plr-135867-05 date november - - - -------------------------------------------- ---------------------------------- ------------------------------------------------------------------------ ------------- legend taxpayer club state x dear ----------- this is in response to your representative's letter dated date in which you request a ruling concerning the treatment for gift_tax purposes of a transfer to club laws of state x as a nonprofit mutual benefit corporation it is represented that club qualifies for tax exemption under sec_501 of the internal_revenue_code club operates a clubhouse restaurant fitness center tennis courts swimming pools and a golf course on property owned by the club for the exclusive use of its members all the income received by club is used in maintaining and improving its facilities and providing current services to its members it does not maintain reserves for future use article xvii sec_3 of the club bylaws provides in part that gifts of cash and liquidated gifts of assets may be used by the club only for capital improvements replacement of capital items or the repayment of debt incurred for capital projects gifts may not be used for club operations club has recently incurred indebtedness to fund capital improvements such as a new club house locker rooms dining facilities and a fitness center club is also planning additional capital improvement projects such as an irrigation system for the golf course you represent that taxpayer is a member of club club is organized under the sec_501 of the internal_revenue_code provides that an organization plr-135867-05 taxpayer proposes to make gifts to club for the purpose of retiring the debt recently incurred for capital expenditures and funding new_capital improvements taxpayer requests a ruling that the gifts by taxpayer and taxpayer’s spouse to club will be treated as gifts under sec_2511 in the form of a present_interest to the other members of club for which taxpayer and taxpayer’s spouse will be entitled to a gift_tax annual exclusion under sec_2503 with respect to the gift to each regular member described in sec_501 or sec_501 shall be exempt from income_tax unless the exemption is denied under sec_502 or sec_503 sec_501 describes clubs organized for pleasure recreation and other nonprofitable purposes substantially_all of the activities of which are for such purposes and no part of the net_earnings of which inures to the benefit of any private shareholder sec_2501 imposes a tax on the transfer of property by gift by an individual sec_2511 provides that the tax imposed by sec_2501 shall apply whether the transfer is in trust or otherwise whether the gift is direct or indirect and whether the property is real or personal tangible or intangible sec_2512 provides that where property is transferred for less than adequate_and_full_consideration in money_or_money's_worth the amount by which the value of the property exceeds the value of the consideration is deemed a gift in sec_2503 of gifts made to any person by the donor other than gifts of future interests in property shall not be included in the total_amount_of_gifts made during the year value of a gift of a future_interest may be excluded in determining the total_amount_of_gifts made during the calendar_year future_interest is a legal term and includes reversions remainders and other interests or estates whether vested or contingent and whether or not supported by a particular interest or estate which are limited to commence in use possession or enjoyment at some future date or time possession or enjoyment of property or the income from property such as a life_estate or term certain is a present_interest in property under sec_2503 the first dollar_figure adjusted annually for inflation as provided sec_25_2503-3 provides that an unrestricted right to the immediate use sec_25_2503-3 of the gift_tax regulations provides that no part of the sec_25_2511-1 provides that a transfer of property by a donor to a sec_25_2511-1 provides that the gift_tax applies to gifts indirectly made in this case club qualifies as an organization eligible for tax exempt status under plr-135867-05 thus any transaction in which an interest in property is gratuitously passed or conferred upon another regardless of the means or device employed constitutes a gift subject_to tax corporation generally represents a gift by the donor to the other individual shareholders of the corporation to the extent of those shareholders' proportionate interests in the corporation the regulation further provides that there may be an exception to this rule such as a transfer made by an individual to a charitable public political or similar organization which may constitute a gift to the organization as a single entity depending upon the facts and circumstances in the particular case sec_501 club is a nonprofit organization and none of the earnings_of club inure to the benefit of any individual in view of the nature and operation of club including the fact that club is operated solely for nonprofitable purposes the recreation enjoyment education and entertainment of its members and not for the economic benefit of its members we conclude that club comes within the exception to the general_rule of sec_25_2511-1 for charitable public political or similar organizations accordingly we conclude that taxpayer's transfer to club will be a gift to club as a single entity unrestricted use of taxpayer's gift the gift will constitute a gift that is not limited to commence in use possession or enjoyment at a future date or time and will thus be a gift of a present_interest accordingly to the extent that taxpayer's gift to club does not exceed the annual exclusion amount for the calendar_year as described in sec_2503 taxpayer's gift will be excludible for gift_tax purposes under sec_2503 compare revrul_71_443 1971_2_cb_337 which concludes that a gift to the corporation in that ruling was a gift of a future_interest in property to the shareholders of the corporation this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent except as we have specifically ruled herein we express no opinion under the cited provisions or under any other provision of the code letter is being sent to your authorized representative in accordance with the power_of_attorney on file with this office a copy of this further since club the donee of the gift will receive the immediate and the rulings contained in this letter are based upon information and plr-135867-05 representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination sincerely enclosures cc george masnik chief branch associate chief_counsel passthroughs and special industries copy for sec_6110 purposes copy of this letter
